t c memo united_states tax_court estate of bonnie i barge deceased c richard barge executor petitioner v commissioner of internal revenue respondent docket no filed date at issue is the valuation of a 25-percent undivided_interest in timberland that was the subject of gifts made by donor r determined a deficiency in federal gift_tax based on her valuation of the interest held value of interest determined by discounting partition award to present_value harris h barnes iii and john v eskrigge for petitioner robert w west for respondent memorandum findings_of_fact and opinion halpern judge respondent determined deficiencies in bonnie i barge’s federal gift_tax for and in the amounts of dollar_figure and dollar_figure respectively respondent also determined an addition_to_tax under sec_6660 in the amount of dollar_figure for respondent has since conceded that no addition_to_tax under sec_6660 is due we accept that concession the only issue remaining for decision is the value of a 25-percent interest in certain timberland that was the subject of gifts made by bonnie i barge in respondent’s determination_of_a_deficiency in gift_tax liability for is a consequence of her determination with respect to and it requires no separate analysis from us unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable periods in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some facts have been stipulated and are so found the stipulation of facts filed by the parties with accompanying exhibits is incorporated herein by this reference bonnie i barge filed the petition in this case on date at that time she resided in macon mississippi subsequently she died and we ordered that estate of bonnie i barge c richard barge executor be substituted as petitioner the partnership in bonnie i barge decedent and her husband c a barge formed a general_partnership eventually known as the c a barge lumber co the partnership for the purpose of carrying on a lumber business in that same year decedent and c a barge purchased approximately big_number acres of timberland in winston and noxubee counties mississippi the timberland they acquired the timberland as tenants in common and each owned an undivided one-half interest the partnership operated the timberland as a business for timber growth harvesting and sale on behalf of decedent and c a barge decedent and c a barge had three children the children richard betty and charlene in c a barge died he devised his one-half interest in the timberland one-half to decedent and one-half to the children in equal shares so that each child received an 33-percent undivided_interest in the timberland after the death of c a barge decedent owned a 75-percent undivided_interest in the timberland decedent's gifts in decedent gave a 25-percent undivided_interest in the timberland to the children in equal shares after the gift decedent owned an undivided 50-percent interest in the timberland and each of the children owned an undivided_interest of dollar_figure percent because of purchases and sales in the timberland totaled approximately big_number acres on or about date decedent gave an undivided 25-percent interest the undivided_interest in the timberland to separate trusts established for the benefit of her grandchildren the gifts partnership's management philosophy two management philosophies exist in the timber industry that which produces a majority of pulpwood known as plantation stand or even age management pulpwood management and that which produces a majority of saw timber known as natural stand or uneven age management saw timber management the objective of saw timber management is to allow trees to grow to maturity which can take as long a sec_50 years for use as lumber and poles each tree to be harvested is specially selected and marked pulpwood management used by those who grow pulpwood for use by paper companies involves clear-cutting a certain number of acres on a shorter rotation before the trees reach their maturity consequently pulpwood management which harvests younger trees accelerates the cash-flow from a given stand of timber saw timber management on the other hand reduces current cash-flow by postponing the harvests and sales until later years when the trees reach maturity the risk of loss to trees on account of pests disease and other factors increases however as they age the partnership’s management objective was the production of large mature trees for use as saw timber and poles in line with the saw timber management philosophy the management philosophy adopted by the partnership did not maximize the current income and profit from the timberland operating the timberland under the pulpwood management philosophy would have greatly increased the cash-flow available from the timberland decedent's gift_tax_return and respondent’s notice_of_deficiency decedent reported the gifts on a u s gift and generation skipping transfer_tax return form_709 for she reported the value of the gifts to be dollar_figure in her notice_of_deficiency for respondent explained that she had determined the value of the undivided_interest to be dollar_figure fair_market_value of the big_number acres as of the date of the gifts the fair_market_value of the fee simple ownership of the timberland including land and timber was dollar_figure million fair_market_value of the undivided_interest the fair_market_value of the undivided_interest was dollar_figure on date opinion i introduction this case involves the value of certain gifts made in the gifts by bonnie i barge decedent in trust for the benefit of her grandchildren the gifts were of portions of a 25-percent undivided_interest in certain timberland the timberland the parties agree that the question for decision by the court is the fair_market_value of the 25-percent undivided_interest in the timberland the undivided_interest as of date petitioner argues that the fair_market_value of the undivided_interest in date was between dollar_figure and dollar_figure and on date it was dollar_figure respondent argues that the fair_market_value of the undivided_interest on date was at least dollar_figure the parties have stipulated that as of the date of the gifts the fair_market_value of the timberland was dollar_figure million the standard for determining fair_market_value for purposes of the gift_tax is the price at which the property would change hands between a willing buyer and seller neither being under any compulsion to buy or sell and both having knowledge of relevant facts sec_25_2512-1 gift_tax regs valuation is an issue of fact and petitioner bears the burden_of_proof rule a we have found that the fair_market_value of the undivided_interest was dollar_figure on date we will explain our reasons for making that finding ii valuation of the gift in part to support their respective valuations the parties have relied on the testimony of experts we have considered that testimony and in part have relied on it in reaching our own conclusion a method of valuation based on expert testimony petitioner requests that we value the undivided_interest in one of two ways apply a discount percent to percent of the value of the timberland dollar_figure million to take into account various problems relating to the ownership of an undivided fractional interest or use an income capitalization approach because of the possibility that by way of an action for partition the undivided_interest could in a reasonable amount of time be liquidated or turned into a fee interest in some portion of the timberland we believe that a capitalization approach is a reasonable way to arrive at a value for the undivided_interest at the end of the partition period a hypothetical owner of the undivided_interest would receive either cash payment or a fee interest in certain acreage a payment in_kind during the pendency of the action she would as will be shown receive certain cash payments we believe that we can value all of those payments and determine an appropriate discount rate with such data we can determine a present_value for the undivided_interest but cf 82_tc_239 declining to accept an income capitalization approach to value limited_partnership interests in a family_partnership engaged in the forest products business affd without published opinion 786_f2d_1174 9th cir petitioner’s expert thomas j ebner ebner a forest consultant relied heavily on an income capitalization approach petitioner’s expert richard h pinkowski jr pinkowski a registered forester considered an income capitalization approach among other approaches respondent’s expert earl flowers flowers a registered forester did not rely on an income capitalization approach and relied exclusively on a market comparison approach nevertheless on brief respondent argues that the value of the undivided_interest is to be determined by considering the present_value of the benefit to be received on partition we do not find pinkowski's income capitalization analysis persuasive he had little experience with that type of analysis and he merely applied an income capitalization methodology that he obtained from a journal article moreover he projected future income based only on past income from one year a year which produced abnormally high income due to the barges’ excessive harvesting which was done in order to raise cash to pay gift_taxes ebner’s report and testimony on the other hand did influence our analysis he determined a future income stream based upon the cash-flow of the years through using the partnership's tax returns and income and expense statements he first calculated that an average cash-flow applicable to a 25-percent interest was dollar_figure a year he then concluded that because the partners received distributions of only percent of that cash-flow a purchaser of a 25-percent interest would receive dollar_figure a year he thought that a private investor as opposed to a forest products company or an institutional investor would be the most likely purchaser of the undivided_interest he concluded that a private investor would capitalize the estimated dollar_figure annual cash-flow pincite percent and add the unrealized_gain on the buildup of inventory resulting from the barges’ saw timber management policies to make a maximum offer of dollar_figure ebner did not consider that a potential purchaser unsatisfied with the barges’ saw timber management philosophy could force a partition of the property and thus escape the barge management philosophy petitioner agrees that mississippi law provides for partition of real_property see miss code ann sec supp if the timberland were partitioned a purchaser would pay an amount equal to the present_value of the cash-flow expected under barge management for the period until partition minus the costs of partition which would be divided equally over the partition period and the value of the interest on partition which if she received a payment in_kind would not be subject_to the barge management philosophy accordingly in order to determine the price that the purchaser would pay we must figure the length of the partition process and its costs the proper interest rate a buyer would demand and the value of a 25-percent fee simple after partition b what a purchaser would pay partition in partition suits mississippi courts tend to favor equitable partition-in-kind over an outright sale of the entire property shaw v shaw so 2d miss petitioner's expert william c smith jr smith was of the opinion that a contested partition would take from to years to resolve at a total cost of about dollar_figure to dollar_figure which would be borne equally by the parties members of the barge family testified that they would resist any attempt to partition the timberland we are not convinced that such resistance would be undertaken just for the sake of delay since it would not be cost free resistance might be mounted to obtain an advantageous partition however we judge that a partition action would take years and that the party initiating such action would bear one-half of total partition costs of dollar_figure discount rate respondent argues that a capitalization rate of to percent is applicable in this case in support of that argument she points to ebner’s testimony and to the testimony of her own expert flowers petitioner argues for a discount rate of percent the rate of return which a potential investor would require from the type of investment involved herein is considered a minimum of exclusive of investment risks the evidence in this case clearly indicates that there are many risks inherent with the ownership of this type property therefore it is reasonable for the court to accept as a required rate of return on this type of investment petitioner points only to the expert testimony of pinkowski to support a rate of return of percent we do not find pinkowski particularly helpful with respect to the capitalization approach petitioner has failed to prove that a discount rate of greater than percent is appropriate we shall use percent value of interest after partition the parties have stipulated that the timberland had a fair_market_value of dollar_figure million as of the date of the gifts respondent argues however that because of the barges’ saw timber management philosophy the value of the timberland would increase during the period of any_action to partition we think that that is correct petitioner’s expert ebner was of the opinion that the increase would be dollar_figure a year we reach a figure close to that and conclude that the timberland would be worth dollar_figure million at the end of a 4-year partition period accordingly we believe that the partition award to a 25-percent_owner of the timberland at the end of a 4-year partition action would be worth dollar_figure iii fair_market_value accordingly using a 10-percent rate of return a partition period of years future income of dollar_figure per year during the partition period partition costs of dollar_figure the purchaser’s 50-percent share of dollar_figure allocated equally over the partition period and a value of dollar_figure after partition we find that the fair_market_value of the gift to be dollar_figure under the following calculation year income partition costs partition payment total present_value total dollar_figure big_number big_number big_number - - - - dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure decision will be entered under rule
